DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 85-87, 89, 91, 92, 94, and 96-110 are pending in this application.  Claims 1-84, 88, 90, 93, and 95 have been cancelled.  Claims 85-87, 89, 91, 92, 94, and 96-110 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 885-87, 89, 91, 92, 94, and 96-110 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al (US 20140271748) and Shi et al (US 7575772) in view of  Woodyer et al (GB 2526383), Talebi et al (US 8029846), and Markosyan et al (US 8357417) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Woodyer et al (US 20140271748) disclose a sweetener comprising mogroside IV , mogroside V, siamenoside, and 11-oxo-mogroside V (see entire document, especially [0060]).
Shi et al (US 7575772) disclose Luo Han Guo extract comprising mogroside IV , mogroside V, siamenoside, and 11-o-mogroside V (see entire patent, especially column 5, lines 10-25).
The claims differ as to the specific amounts and the use of steviol glycosides.
Woodyer et al (GB 2526383) disclose the conventional combination of a high intensity sweetener and a low intensity sweetener (see entire document).  Woodyer et al disclose stevia extract comprising at least one steviol glycoside including Rebaudiosides A, B, C, D, E, F, M, X (see the claims).
Talebi et al (US 8029846) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides (see entire patent, especially claims 1 and 7).
Markosyan et al (US 8357417) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides (see entire patent, especially claims 1 and 14).
The requirement that the total amount of low-potency and high-intensity sweetener has a sweetness of less than 1.5 % (w/v) sucrose is merely a statement that the sweetness can be noticed by the consumer, without being too unpleasantly sweet.  It would be obvious to one of ordinary skill that an acceptable sweetened product would meet this requirement.
Modification of taste would be expected as sweeteners modify taste.
It would be obvious to a person of ordinary skill in the art to combine known sweeteners including high intensity and low potency as taught by Woodyer et al (GB 2526383), Talebi et al (US 8029846), and Markosyan et al (US 8357417) in that of Woodyer et al (US 20140271748) and Shi et al (US 7575772) because the use and manipulation of sweeteners to obtain an acceptable product is conventional, obvious, and expected in the sweetener art.  Applicant is using known component to obtain expected results.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach isolation of sweetener and one or more high-intensity mogroside sweetener(s) and a low potency sweetener comprising 11-O-mogroside V modifies certain sweet taste characteristics and enhances the sweetness of a sweetened composition.
As set forth above, Woodyer et al (US 20140271748) disclose a sweetener comprising mogroside IV , mogroside V, siamenoside, and 11-oxo-mogroside V.  Shi et al (US 7575772) disclose Luo Han Guo extract comprising mogroside IV , mogroside V, siamenoside, and 11-o-mogroside V.  Woodyer et al (GB 2526383) disclose the conventional combination of a high intensity sweetener and a low intensity sweetener.  Woodyer et al disclose stevia extract comprising at least one steviol glycoside including Rebaudiosides A, B, C, D, E, F, M, X.  Talebi et al (US 8029846) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides.  Markosyan et al (US 8357417) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides.  The prior art teaches extraction as Shi et al and Woodyer et al (GB 2526383) teach an extract which is the same as is claimed.  
In the absence of a showing of unexpected results, modification of taste would be expected as sweeteners modify taste.  It is not seen how the claimed invention differs from the combined teachings of the prior art.  The use and manipulation of sweeteners to obtain an acceptable product is conventional, obvious, and expected in the sweetener art.  
Applicant is using known component to obtain expected results.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 29, 2022